                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                        5:19-cv-00467-BO

 JUSTIN J. WHITE,

                             Plaintiff,

 v.

 VANCE COUNTY, NORTH CAROLINA,
 VANCE COUNTY SHERIFF’S OFFICE,
 PETER WHITE, in his official and individual
 capacities, LAWRENCE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                             Defendants.




                 PLAINTIFF’S MOTION TO COMPEL AND SANCTION DEFENDANTS

      I.        INTRODUCTION

      Plaintiff, Justin White, by his attorney, Sharika M. Robinson, moves pursuant to moves this Court

pursuant to FED. R. CIV. P. 33, 34, 36, and 37 for full and complete responses to Plaintiff’s First Set of

Interrogatories, Document Requests and Request for Admissions to Defendants (collectively

“Discovery”) and for an Order, compelling Defendants to promptly produce all outstanding discovery,

and require and or sanction Defendants for failure to engage in mediation and otherwise communicate

with Plaintiff’s counsel, and in support, states as follows:

      1.   That on May 8, 2020, Plaintiff’s counsel requested that Defendants’ counsel send a more

             complete insurance binder.

      2.   Defendants’ counsel did not respond to Plaintiff’s May 8, 2020 email.

      3.   Instead on May 13, 2020, and although there was the widespread pandemic of COVID-19,

             Defendants’ counsel sent Plaintiff’s counsel a letter related to a missing wet signature on an

                   Case 5:19-cv-00467-BO Document 38 Filed 08/24/20 Page 1 of 4
   initial disclosure, even though there were outstanding email communications between counsel

   and Plaintiff’s counsel and Defendants’ counsel had previously communicated by email.

   Defendants’ counsel never provided the updated

4.   June 1, 2020, Plaintiff’s counsel informed Defendants’ counsel that in connection and response

   to the state of emergency that was declared by Governor Roy Cooper and the ever growing

   pandemic and deaths as a result thereof, Plaintiff’s counsel preferred and necessitated electronic

   means of communication, not letters or paper documents.

5.   Indeed, on June 1, 2020, Plaintiff’s counsel informed Defendants’ counsel that such request was

   made to offset the chance that Plaintiff’s counsel would expose her vulnerable children to the

   unknown and deadly effects of COVID-19.

6.   That Plaintiff’s counsel also informed Defendants’ counsel that due to the wake of COVID-19

   that she was not in the office on a regular basis, but, similarly, working remotely as his

   colleagues in his office and other law offices and places of employment across the country.

7.   Defendants’ counsel did not respond to Plaintiff’s request to communication electronically.

8.   That on June 24, 2020, Plaintiff’s counsel sent discovery in the form of Interrogatories, Request

   for Production of Documents and Request for Admissions were served on Defendants by

   electronic means.

9.   That on June 24, 2020, Plaintiff’s counsel also inquired and asked Defendants’ counsel if

   Defendants were interested in discussing mediation as ordered by the Court.

10.   Defendants’ counsel did not respond to either June 24, 2020 mediation inquiry.

11.   That on July 30, 2020, Plaintiff requested, by way of email addressed to Defendants’ counsel,

   that the Answers to Interrogatories, Response to the Request for Production of Documents and

   Response to the Request for the Admissions be promptly supplied.

12.  That Defendants’ counsel failed to respond in any way to Plaintiff’s request for discovery.




         Case 5:19-cv-00467-BO Document 38 Filed 08/24/20 Page 2 of 4

                                                2
13.  That to date, Plaintiff has not received responses to our discovery requests from any Defendants

   in this matter. In fact, Defendants have continued to ignore the Court’s order to mediate and the

   Federal Rules of Civil Procedure and as a result have unreasonably rejected Plaintiff’s attempt

   to maintain an orderly discovery process.

14.  Plaintiff primarily wants answers to his discovery and other responsiveness so he can proceed

   with the litigation without further delay. Furthermore, Plaintiff’s counsel is requesting that

   answers be electronically provided to account for the current pandemic and other factors.

   Finally, Plaintiff is seeking that Defendants comply with the Court’s demand to mediate, be

   responsive and act with more civility towards opposing counsel.

15.  Plaintiff certifies that there has been a good faith effort to resolve discovery disputes and

   communicate with Defendants’ counsel prior to the filing of this motion and that further

   attempts to engage Defendants would be futile as Defendants are not responsive to Plaintiff’s

   communications.



   Respectfully submitted this 24th day of August, 2020.



                                      /s/ Sharika M. Robinson

                                     SHARIKA M. ROBINSON,
                                     North Carolina Bar No.: 44750
                                     THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                     10230 Berkeley Place Drive, Suite 220
                                     Charlotte, NC 28262
                                     Telephone: (704) 561 6771
                                     Telefax: (704) 561-6773
                                     srobinson@sharikamrobinsonlaw.com
                                     Counsel for Plaintiff Justin J. White




          Case 5:19-cv-00467-BO Document 38 Filed 08/24/20 Page 3 of 4

                                                  3
                                      CERTIFICATE OF SERVICE

  I hereby certify that on August 24, 2020, the foregoing was served on the following by electronic

mail and that Plaintiff attempted to resolve this dispute in good faith:

                                Christopher Geis (Chris.Geis@wbd-us.com)

                                    ATTORNEY FOR DEFENDANTS



       This, 24th day of August, 2020.


                                             /s/ Sharika M. Robinson
                                             SHARIKA M. ROBINSON,
                                             North Carolina Bar No.: 44750
                                             The Law Offices of Sharika M. Robinson, PLLC
                                             10230 Berkeley Place Drive, Suite 220
                                             Charlotte, NC 28262
                                             Telephone: (704) 561 6771
                                             Telefax: (704) 561-6773
                                             srobinson@sharikamrobinsonlaw.com
                                             Counsel for Plaintiff Justin J. White




             Case 5:19-cv-00467-BO Document 38 Filed 08/24/20 Page 4 of 4

                                                     4
